Exhibit 10.1

 

CAPITAL SECURITIES SUBSCRIPTION AGREEMENT

 

September 17, 2003

 

THIS CAPITAL SECURITIES SUBSCRIPTION AGREEMENT (this “Subscription Agreement”)
is made among HopFed Capital Trust I, a statutory trust created under the laws
of the State of Delaware (the “Trust”), HopFed Bancorp, Inc. (the “Company” and,
collectively with the Trust, the “Offerors”) and ALESCO Preferred Funding I,
Ltd., a newly formed exempted company with limited liability incorporated under
the laws of the Cayman Islands (the “Purchaser”).

 

RECITALS:

 

A. The Trust desires to issue $10,000,000 of its MMCapSSM (the “Capital
Securities”), with a liquidation amount of $1,000 per Capital Security,
representing undivided beneficial interests in the assets of the Trust (the
“Offering”), to be issued pursuant to an Amended and Restated Declaration of
Trust (the “Declaration”), by the Company, as Sponsor, Wilmington Trust Company,
as Institutional Trustee, Wilmington Trust Company, as Delaware Trustee, and the
Administrators named therein. The Capital Securities are to be guaranteed by the
Company with respect to distributions and payments upon liquidation, redemption
and otherwise to the extent provided in and pursuant to the terms of a Guarantee
Agreement (the “Guarantee”) between the Company and Wilmington Trust Company, as
Guarantee Trustee; and

 

B. The proceeds from the sale of the Capital Securities will be combined with
the proceeds from the sale of the Common Securities by the Trust to the Company
and will be used by the Trust to purchase an equivalent aggregate principal
amount of Floating Rate Junior Subordinated Debentures due 2033 of the Company
(the “Debentures”), to be issued by the Company pursuant to an Indenture (the
“Indenture”) to be executed by the Company, as Issuer, and Wilmington Trust
Company, as Debenture Trustee; and

 

C. The Purchaser intends to complete an offering of its securities (the “CBO
Offering”) on or about September 25, 2003 or such other business day as may be
agreed upon by the Offerors and the placement agent (“Placement Agent”)
identified in the Placement Agreement (the “Closing Date”) and to use the
proceeds of the CBO Offering to, among other things, acquire the Capital
Securities from the Trust and other subordinated notes and capital securities in
a quantity and with other particular characteristics, in the aggregate,
sufficient to permit the successful completion of the CBO Offering; and

 

D. In consideration of the premises and the mutual representations and covenants
hereinafter set forth, the parties hereto agree as follows:

 

ARTICLE I

 

PURCHASE AND SALE OF CAPITAL SECURITIES

 

1.1. Upon the execution of this Subscription Agreement, subject to the
conditions precedent set forth in Section 1.5, the Purchaser hereby agrees to
purchase from the Trust 10,000 Capital Securities at a price equal to $1,000 per
Capital Security (the “Purchase Price”) and the

 



--------------------------------------------------------------------------------

Trust agrees to sell the same number of Capital Securities with a liquidation
amount of $1,000 per Capital Security to the Purchaser for the Purchase Price.
The rights and preferences of the Capital Securities will be set forth in the
Declaration in form and substance reasonably acceptable to the Purchaser. The
Purchase Price is payable by the Purchaser on the Closing Date in immediately
available funds to the account designated by Wilmington Trust Company against
delivery of the aforementioned Capital Securities.

 

1.2. The certificate for the Capital Securities shall be authenticated by the
Institutional Trustee and delivered in definitive form by the Trust on the
Closing Date to the Purchaser or its designee, shall be registered in the name
of the Purchaser and shall represent the aggregate liquidation amount of the
Capital Securities being purchased by the Purchaser.

 

1.3. Each of the provisions of the Placement Agreement, dated September 17, 2003
(the “Placement Agreement”), including the definitions therein, are hereby
incorporated by reference into this Subscription Agreement. In addition, to the
extent provided for in the Placement Agreement, the Purchaser shall be entitled
to the benefits of the Placement Agreement and shall be entitled to enforce such
obligations of the Offerors under the Placement Agreement as fully as if the
Purchaser were a party to such Placement Agreement, it being agreed between the
parties that any and all representations, covenants and other agreements made by
the Offerors to the Placement Agent in the Placement Agreement shall be deemed
to have also been made to the Purchaser.

 

1.4. If any condition specified herein or in the Placement Agreement shall not
have been fulfilled when and as required to be fulfilled by, on behalf of or in
respect of the Offerors or the Capital Securities or the Debentures, this
Subscription Agreement may be terminated by the Purchaser by notice to the
Offerors at any time at or prior to the Closing Date, and such termination shall
be without liability of any party to any other party except as provided in
Section 5(i) of the Placement Agreement and except that Sections 1, 7, and 8 of
the Placement Agreement shall survive any such termination and remain in full
force and effect.

 

1.5. If the CBO Offering is not successfully completed for any reason,
including, without limitation, as a result of the inability of the Purchaser to
acquire sufficient capital securities and subordinated notes from the Trust and
other issuers and sellers in a quantity and with other particular
characteristics, in the aggregate, sufficient to satisfy rating agency criteria
with respect to expected ratings on the securities to be issued by the Purchaser
and other criteria deemed necessary or advisable by the Purchaser, all
obligations of the Purchaser hereunder and any claims against the Purchaser
hereunder shall automatically terminate and be extinguished and shall not
thereafter revive.

 

1.6. Notwithstanding any other provision of this Subscription Agreement, the
obligations of the Purchaser hereunder are limited recourse obligations of the
Purchaser, payable solely from the proceeds of the CBO Offering, and if the CBO
Offering is not completed or the proceeds of the CBO Offering are insufficient
to satisfy the obligations of the Purchaser, all obligations of the Purchaser
hereunder and any claims against the Purchaser hereunder shall be extinguished
and shall not thereafter revive. No recourse shall be had to any subscriber,
officer, director, employee, administrator, shareholder, incorporator or agent
of the Purchaser or their respective successors or assigns for any obligations
hereunder. The Trust, Wilmington Trust

 

2



--------------------------------------------------------------------------------

Company (on behalf of the Trust) and the Company further agree (i) not to take
any action in respect of any claims hereunder against any subscriber, officer,
director, employee, administrator, shareholder, incorporator or agent of the
Purchaser and (ii) not to institute against the Purchaser any insolvency,
bankruptcy, reorganization, liquidation or similar proceedings in any
jurisdiction until one year and one day or, if longer, the applicable preference
period then in effect, as the case may be, shall have elapsed since the final
payments to the holders of the securities issued by the Purchaser in connection
with the CBO Offering.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

2.1. The Purchaser understands and acknowledges that (i) none of the Capital
Securities, the Debentures or the Guarantee (the “Offeror Securities”) have been
or will be registered under the Securities Act of 1933, as amended (the
“Securities Act”), or any other applicable securities laws, (ii) the Offeror
Securities are being offered for sale by the Offerors in transactions not
requiring registration under the Securities Act, and (iii) the Offeror
Securities may not be offered, sold, pledged or otherwise transferred by the
Purchaser except in compliance with the registration requirements of the
Securities Act, or any other applicable securities laws, pursuant to an
exemption therefrom or in a transaction not subject thereto.

 

2.2. The Purchaser represents and warrants that (i) it is not a “U.S. person”
(as such term is defined in Rule 902 under the Securities Act), (ii) it is not
acquiring the Capital Securities for the account or benefit of any U.S. person,
and (iii) the offer and sale of Capital Securities to the Purchaser constitutes
an “offshore transaction” under Regulation S under the Securities Act.

 

2.3. The Purchaser represents and warrants that it is purchasing the Capital
Securities for its own account, for investment and not with a view to, or for
offer or sale in connection with, any distribution thereof in violation of the
Securities Act or other applicable securities laws, subject to any requirement
of law that the disposition of its property be at all times within its control
and subject to its ability to resell such Capital Securities pursuant to an
effective registration statement under the Securities Act or pursuant to an
exemption therefrom or in a transaction not subject thereto, and the Purchaser
agrees to the legends and transfer restrictions applicable to the Capital
Securities contained in the Declaration.

 

2.4. The Purchaser, a Cayman Islands company whose business includes the
issuance of certain notes and acquiring the Capital Securities and other similar
securities, has had the opportunity to ask questions of, and receive answers and
request additional information from, the Offerors and is aware that it may be
required to bear the economic risk of an investment in the Capital Securities.

 

2.5. The Purchaser is an exempted company with limited liability duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction where it is organized, with full power and authority to execute,
deliver and perform this Subscription Agreement, to make the representations and
warranties specified herein, and to consummate the transactions contemplated
herein and it has full right and power to subscribe for the Capital Securities.

 

3



--------------------------------------------------------------------------------

2.6. No filing with, or authorization, approval, consent, license, order,
registration, qualification or decree of, any governmental body, agency or court
having jurisdiction over the Purchaser, other than those that have been made or
obtained, is necessary or required for the performance by the Purchaser of its
obligations under this Subscription Agreement or to consummate the transactions
contemplated herein.

 

2.7. This Subscription Agreement has been duly authorized, executed and
delivered by the Purchaser.

 

2.8. The Purchaser is not in violation of or default under any term of its
Memorandum of Association or Articles of Association, of any provision of any
mortgage, indenture, contract, agreement, instrument or contract to which it is
a party or by which it is bound or of any judgment, decree, order, writ or, to
its knowledge, any statute, rule or regulation applicable to the Purchaser which
would prevent the Purchaser from performing any material obligation set forth in
this Subscription Agreement. The execution, delivery and performance of and
compliance with this Subscription Agreement, and the consummation of the
transactions contemplated herein, will not, with or without the passage of time
or giving of notice, result in any such violation or default or the suspension,
revocation, impairment, forfeiture or non-renewal of any permit, license,
authorization or approval applicable to the Purchaser, its business or
operations or any of its assets or properties which would prevent the Purchaser
from performing any material obligations set forth in this Subscription
Agreement.

 

2.9. The Purchaser understands and acknowledges that the Offerors will rely upon
the truth and accuracy of the foregoing acknowledgments, representations,
warranties and agreements and agrees that if any of the foregoing
acknowledgments, representations, warranties or agreements cease to be accurate,
it shall promptly notify the Offerors.

 

2.10. The Purchaser understands that no public market exists for any of the
Capital Securities, and that it is unlikely that a public market will ever exist
for the Capital Securities.

 

ARTICLE III

 

MISCELLANEOUS

 

3.1. Any notice or other communication given hereunder shall be deemed
sufficient if in writing and sent by registered or certified mail, return
receipt requested, international courier, or delivered by hand against written
receipt therefor, or by facsimile transmission and confirmed by telephone, to
the following addresses, or such other address as may be furnished to the other
parties as herein provided:

 

To the Offerors:

  

HopFed Bancorp, Inc.

    

2700 Fort Campbell Boulevard

    

Hopkinsville, KY 42240

    

Attention: Billy C. Duvall

    

Telephone: 270-885-1171

    

Fax: 270-889-0313

 

4



--------------------------------------------------------------------------------

To the Purchaser:

  

ALESCO Preferred Funding I, Ltd.

    

c/o Walkers SPV Limited

    

P.O. Box 908 GT

    

Walker House, Mary Street

    

George Town, Grand Cayman

    

Cayman Islands

    

Attention: Directors

    

Telephone: 345-945-3727

    

Fax: 345-945-4757

      

To the Purchaser for service of all process:

  

CT Corporation

    

111 Eighth Avenue, 13th Floor

    

New York, N.Y. 10011

 

Unless otherwise expressly provided herein, notices shall be deemed to have been
given when received.

 

3.2. This Subscription Agreement shall not be changed, modified or amended
except by a writing signed by the parties hereto.

 

3.3. Upon the execution and delivery of this Subscription Agreement by the
parties hereto, this Subscription Agreement shall become a binding obligation of
each such party with respect to the matters covered herein, including those
incorporated by reference from the Placement Agreement.

 

3.4. THIS SUBSCRIPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES OF SAID STATE OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW. EACH OF THE TRUST, PURCHASER AND THE COMPANY, ON BEHALF
OF ITSELF AND ITS SUBSIDIARIES (INCLUDING, WITHOUT LIMITATION, THE TRUST),
HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE FEDERAL AND NEW
YORK STATE COURTS LOCATED IN THE CITY OF NEW YORK IN CONNECTION WITH ANY SUIT,
ACTION OR PROCEEDING RELATED TO THIS AGREEMENT OR ANY OF THE MATTERS
CONTEMPLATED HEREBY, IRREVOCABLY WAIVES ANY DEFENSE OF LACK OF PERSONAL
JURISDICTION AND IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT. EACH OF THE
TRUST, PURCHASER AND THE COMPANY, ON BEHALF OF ITSELF AND ITS SUBSIDIARIES
(INCLUDING, WITHOUT LIMITATION, THE TRUST), IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

5



--------------------------------------------------------------------------------

3.5. The parties hereto agree to execute and deliver all such further documents,
agreements and instruments and take such other and further action as may be
necessary or appropriate to carry out the purposes and intent of this
Subscription Agreement.

 

3.6. This Subscription Agreement may be executed in one or more counterparts
each of which shall be deemed an original, but all of which shall together
constitute one and the same instrument.

 

Signatures appear on the following page

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Subscription Agreement is agreed to and accepted as of
the day and year first written above.

 

    HOPFED BANCORP, INC. By:      

--------------------------------------------------------------------------------

   

Name:

Title:

    HOPFED CAPITAL TRUST I By:      

--------------------------------------------------------------------------------

   

Name:

Title: Administrator

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have set my hand the day and year first written above.

 

ALESCO PREFERRED FUNDING I, LTD. By:      

--------------------------------------------------------------------------------

   

Name: John Cullinane

Title: Director

 

8